Exhibit 10.13

 

Second Allonge To Promissory Note

 

 

 

Original Principal Amount: 
$225,544                                                                        

 

UNDER DATE OF MAY 13, 2008, Advanced Voice Recognition Systems, Inc., a Nevada
corporation, as successor in interest to Advanced Voice Recognition Systems,
Inc., a Colorado corporation (the “Company”), made a Promissory Note (the
“Original Note”) to the order of Walter Geldenhuys (“Geldenhuys”) in the
principal amount of $225,544.  Pursuant to a Allonge to Promissory Note dated as
of July 6, 2009 (the “First Allonge”, and together with the Original Note, the
“Note”)), the maturity date of the Note was extended to October 5, 2009.

 

The Company and Geldenhuys hereby agree to amend the Note, as follows:

 

1.                  Section 2 is amended to extend the date in which all
principal and any accrued interest or other charges shall be due and payable in
full from October 5, 2009 to April 9, 2010, and all references in the Note to
the “Maturity Date” shall be deemed to refer to April 9, 2010.

2.                  This Allonge is an amendment to the Note and does not
constitute discharge of the Note.

This Allonge is delivered on the date set forth below to be effective as of
October 5, 2009.

 

 

Signature:         ADVANCED VOICE RECOGNITION SYSTEMS, INC.

 

 

                                                                        By:
       /s/Donald
Getty                                                           

Donald Getty, Director and Authorized Signatory

 

Date:  November _12_, 2009

 

ACCEPTED:

 

            /s/ Walter Geldenhuys                                     

Walter Geldenhuys, Individually

 